Citation Nr: 0107078	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for bilateral hearing loss.  

In December 2000, a videoconference hearing was held between 
the RO and the Board.  The undersigned accepted sworn 
testimony from the veteran and his spouse and was designated 
by the Chairman to conduct that hearing.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

The issue of entitlement to service connection for tinnitus 
was raised at the December 2000 videoconference hearing.  
That issue was not before the Board and is not inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  This issue is referred to 
the RO for appropriate action.

The veteran and his representative contend, in essence, that 
service connection for bilateral hearing loss is warranted 
based on service incurrence.  He maintains that he was 
treated for hearing loss in 1957 and 1958 at the VA Medical 
Center (VAMC) in Brooklyn, New York.  There is a copy of a VA 
compensation and pension examination performed in 
February 1958, associated with the claims file.  However, 
there are no treatment records associated with the claims 
file for that time period for treatment of the veteran's 
alleged hearing loss.  VA is on notice, at least, of 
potentially relevant medical information.  Accordingly, VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  Therefore, in the instant claim, it 
is necessary to obtain the aforementioned medical records 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held invalid the test applied in that case by the 
United States Court of Appeals for Veterans Claims (Court) 
for determining whether new and material evidence had been 
submitted to warrant reopening of a claim for service 
connection.  Specifically, the Federal Circuit held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" (emphasis added).  Thus, the Board must use 38 
C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim for service connection for a back condition.  

The RO determined in its decision of November 1998 that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  It relied upon the invalidated "reasonable 
possibility" of a change in outcome test in order to 
determine whether evidence was new and material.  The RO 
should consider the issue under the provisions of 38 C.F.R. 
§ 3.156(a) and notify the veteran of its decision and the 
reasons and bases for it.  

There has been a significant change in the law during the 
pendency of this appeal.  In addressing this claim on remand, 
the RO must assure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A).

Accordingly, in order to accord due process and to assure 
that appellate review is informed, this case is remanded for 
the following:

1. In undertaking the development 
required herein, assure compliance with 
the notice and development required under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A).

2.  The RO should obtain all VA medical 
records from 1957 to 1958, if any, from 
the VAMC Brooklyn, New York, and 
associate those records with the claims 
folder.  If no records exist, a negative 
reply should be requested.  If records 
have been archived, a search of the 
appropriate archives must be made.

3.  The veteran's aforementioned claim 
should be evaluated on a new and material 
evidence basis, under the provisions of 
38 C.F.R. § 3.156.  All evidence, 
including any additional evidence 
submitted by the veteran, must be 
considered. 

4.  If the benefit sought remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, which sets forth the 
pertinent legal criteria.  The veteran 
and his representative should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


